,
    74
    OFFICE   OF THE ATTORNEY     GENERAL      OF TEXAS
                        AUSTIN




                                           queststhe opinioli
                                           8 whloh may be oon-


                                   u&g   grior npproa-
                                    the Attorney Oem.raX,,
                                   rips   lRYolYing   txav-
                                 the Hiate, OQ the part
                                 eduoational inetitu-




    College upon the.an!iual meeting or the Amerioan
    Asaooiation 0r University women at Topeka, xansae,
    may bo approved and paid by the State Comptroller.
I




    Honorable S. A. Bill, Pago E



               There Is no requirement In HOUSO Bill m,   ‘a-
    pse, that tbo approval of the State Conptroller, t& At-
    toiney General, or other 8tate ofrloer,shall be -6
    prior to the making of any trip by emplo~emsof tb atate
    eduoatlonal inrtitutlons of higher loamking, lml&.I5g
    the prmldent,   ln~olring traveli5g expenres payable by
    the State, otherrise allowable. Or ooume, the state
    oomptrolhm,   berore payment of any olai.8rm a5y *a
    fund8 is made, mu8t nooeasarlly approve auoh, and ny, i5
    detsrmiPlng the question of pcryment, oeoure the o~iz&aa
    0r the Attorwby Genera& a8 to the legality or such jey-
    mnt  . The tinal approval, however, resta not apoa the
    abeenoe or etlstenoe of a prior approval beiora the a-
    Dense8 are lnourred, but upon the legality or tb   e.Uin
    itrelr.

               By way ot parenthesfe, we me~ntlo5 that nrk
    prior approval 18 required in Oertsiin instanoes mdu   the
    Departmental Appropriation Bill pertainingto Uquzaaat~
    or Itate, whioh, of oourse, ha8 no applioatlonto m      in-
    8tltutlon.

               There are eertaln requIremMt8 In House 3U.l 255,
    8tlpa,  a8 to the Rppt'OYal Oi trip8 and expensss br t3e
    goveming olflOial8 0r the instltutlo58, with rhiek N am
    8Ilre you RM familiar and oonoerning whioh you m      5o via-
    W-Y.     ror oxample,~yNo. traveling expenses hall  k  ix-
    ourred by any employee 0r any 0r the 80hools, or othsr
    agenole6 named herein, outeide of the bOU5darie6 of fb
    State of Texas, exoept ror State business, a5d u-5 l  9m
    advanoe written oonsent oi the 8ohool*8 Board of Kege5ta
    or DireOtOrs." A& again, The expanroa or Regeetts,
    prerldenta, and Auditor8 of those State edmatiomi     tytl-
    tution8 and.agenoiee 8hould be approved by the Ccm~trollrr
    oi the State, Prealdent of the goveining board, Frtside5t
    or the Uollege or Inetltution and'college Auditor krsr8
    payment irom either State or Looal funds.*

              With reference to your eeoond qwstlon, m           qaote
    as iollows from your oo5mu.nioatlonr
                   -would your ruling with rerarence to at-
              tendanoe at the Southern Aesooiation of Col-
              leg88 and Seeondery Sohools at Atlanta, Geow,
              be applloable aleo to our attendanos of the G-
              nual iaaetlng et the Amerioan Assoaiatios Or
              Dnlyerrlty Womenat Topeka, Kansas? This or-
              ganization, too, IS a atandardiziing age5cK; la2
'Bohorable J.A.   Hill, Page 9


     we have been aaewiate msmbers tar 8oms riftean
     Jears. Stxaq two or more pare ago m applied
     ior full msabership in this organization, and
     have reason to:be&ieve that our application will
     be a@proved eltZher ,this year or next, @ravided
     weean  send our repreeeatatlve to oonrer with
     the officers of that organization about our in-
     stitution. and ita program.   I should like to
     send otv Dean of Womanto that meet$ng.w

         In reply.to ourrequest for. additlonal:iuforma-
hx~tauohing.t3&   func~lon and slgaifloenoe of the hater-
lain lssoole~l~~~of~Unive~sity Women, we were, under
date of Xay 20, idvised~ by you as f ollowsr

          -or   your information, the AmerloamAaso-
     oiatlon of UniteraWiyWomen Is, as the#ium       inn-
     plies, a~nation-wide organizatibn     whioW&eks
     to pr.amotk.Wie standards for the eduoation or
     womun, and..%-pro&U      aongenlal lacal and 8tqt.e
     units forkgpduet&s'of~reoogniaedoollegas and
     universities,    The preelffent  of the Texas branch
     of'that as8oclatlol~'fa &:Aana      Irlon Powell,
     +?ofessor at Hi8tWy,tiorth      'km58 State Teacher8
     College, Dento& Tsrae; and there are local
     branoh    in .8haost every town in ~Texss.

          eV+omen graduatea~or a recognized instSt.utlon
     are eligible ror ma&srshlp      in these local orgsn-
     12at10lls. Graduateis of institutions which are
     uot accredite~d by the Uaerloan Assool&tion of
     University Wlomsn are not eligible to membership
     in the looaX A.Ad7.W. organizations.      Eaturally
     our girls desire'to have the same recognfitiou as
     graduate8 of~other 'first   class institutions, and
     rallura.to .gaIa admlgslon to any local uuit 13,
     omiPdem3djeckind   0r,~mm3ctian     upon the ailsll-
     cant*s.alas nrerter,~;S!heae local unita are not-~
     only soola2 but higbly~cultural orgsnlzatlons,
     aud undertake quite a.good number of educational
     projsots, suoh as the establishment of 'soholar-
     ships and loan funds-at institutions of higher
     learning.

          'Y?he~larger organ&cstion sets up certain
     atandards~whiOh~mu&   be met by an Institution
     &faze   it   oa+ be moqsgaiaod by the national   body.
     Theso stsndarde haye to 40 ulth suah things a@ the
      eaholrslrahip of the tam&y, the cjorplfl;ory faaili-
      tieee, th4 nurdhal BBPeor students,the saolal
     ,pmae      ml ~arbut3 c~thsr iaatcma that have to
       0 with the quality af work whloh a oouege ar uQi*
      versity may do.”

           St is OUTwxle.rat8nding, also,  that the oolleges.and
UII~Y~~E~~~OS-EUVI 00t~bem     Or the km0ax~1 ASSOO~~~~JI or uni-
vezslty  mmen   uo not pay dub   theawto  end have 00 valoe in or
ofiliobal a%Sihatiti     with such Assoodiok       Rather, the Assswia-
tian is :lna8gcndent of t&8 sohoole, &!mrely8ettlng up, 0% itselr,
oerbain   azbitrapp  stawlarda  touw      the sahools  whfoh are deter-
minatzvs of thhs ctlfSibiJ.ity or .~tos        therem    r0r neraber-
shlp:in tha looukunlts~ol      the~basooiatloa.




           prola than8 raacrts, we are unable     &tar aaraful oon-
siderati&     to. peeraeivvewhsrain the atten&mas by the Dean
ot Somen of your institution     upon the annual mWLng of the
Amrloq hseoaistion of UaiooraityWmi at Topeka,Kanaaa,
would hrvs auah a reasonable substantial or dlreat relntion
to the %unetlan ai epvwnmnt entrusted to ymr institution
ae~ to constitute atate business.     St appears that the rooogni-
tion oi your institution     by this association,    -with the advan-
tagee pointed out by you, is not predlwated upon attenCanoe at its
annuakPsetlngs by a repreoentativs,       but only ugm~the minda.rb?l
EIaintained by the ~Ohoolr 3x6fu3ly a~jmalate ymr dosire to
aohteve for the graduatea of tho sohool this advaatfqp?~to then
after grmlu6tio.n and 3ur waXi0r that the likelihood of the
aohool@e b8w reoo$r~f sad by~tha q+saooi.a#on w1l.l ba Fseat-sr
Lf the Ban of Womanie presentzt’this aaetinz to urgs tho ap
proval 0r your Sast1tution.      ~otwlthstanbi~     whioh, the iaot
                                                                                 2G4




&=imaWethat the oxpimditureinaldeatthsrdm ia not neooa-
sarpto   suahoad,and         the *her          faetthattio          objootto
be gpu.ned 40   sot,   on8 d3,rootly     relating      ta   the   wldc of the
sahoolitaolf,bu~rather am sslatingtotlst~&iahulll
be open to the mia8a af'tox-
                          they ohall Late lost the instl-
~&&a,    pu?talnin&      tynrslabertip       in     an indogmdmat      wxanfm-
     .

             It ia    Werefore,      cnac mnsidorod               inbnthatat-
t&h8%eOtXJ#O&8          aqawl    Eb88ta    &tLbehB~          "E OWA8800iati01l
0% Uaiv~sity     lflaarer, PC Topeka Eatmao,                 the Doen olt
Uarpsn of t!aoWoetTe+           Stat0 L0lbea-aCo




ZCSlOb